DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2022 is being considered by the Examiner.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the use of the equation ||π((ωc-1 * ωq-1 * ωr) * Xi) – xi||2, but does not define all the elements of the equation.  Specifically the claims do not state what Xi and xi are.  Since Xi and xi are not defined the meets and bounds of the equation are not known.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0146500 (Yalla et al.).
With respect to claims 1, 10, and 19
Yalla discloses: A method/apparatus/non-transitory computer readable medium comprising: 
a global navigation satellite system (GNSS) receiver configured to determine a position of the apparatus (see at least Fig 1 and 3A; #100 and #308; ¶0032 and ¶0049);
an imaging device (see at least Fig 1, 3A, and 8A-H; #116A-F and #332; and ¶0033, ¶0056, ¶0133, and ¶0137);
a processor (see at least Fig 1-4 and 7; #240 and #708; and ¶0043-44, ¶0121, and ¶0125);
a memory to store computer program instructions for determining a position of a vehicle (see at least Fig 1-4 and 7; #736-744; and ¶0043-44 and ¶0122-125), the computer program instructions when executed on the processor cause the processor to perform operations comprising (see at least Fig 1-4 and 7; #736-744; and ¶0043-44 and ¶0122-125): 
determining a last known position vector of the vehicle (see at least Fig 3C; #333; and ¶0031-33 and ¶0080-82); 
capturing an image within a vicinity of the vehicle using an imaging device (see at least Fig 1, 3A, and 8A-H; #116A-F and #332; and ¶0033, ¶0056, ¶0133, and ¶0137); 
identifying a stable landmark within the captured image (see at least Fig 8A-H; #844A-E; ¶0127 and ¶0133) based on a previously constructed reference map of the vicinity of the vehicle (see at least Fig 8A-H; T1-3, #832-840, and #844A-E; and ¶0133-138 and ¶0142; Discussing matching the image with stored information.); 
determining a correction for a position of the vehicle (see at least Fig 11; #1124; and ¶0171) based on the last known position vector (see at least Fig 11; #333 and #1108; and ¶0162) and the stable landmark (see at least Fig 8A-H; #852A-H; ¶0127, ¶0133, and ¶0167-170); and 
determining an updated position of the vehicle based on the determined correction (see at least Fig 11; #1124; ¶0168-171 and ¶0199; Discussing determining a more accurate position).
With respect to claims 2, 11, and 20 
Yalla discloses:
determining the correction for a position of the vehicle further comprises: matching the captured image with an image within a visual index that is most similar to the captured image (see at least Fig 3C and 11; #333 and #1112-1116; and ¶0167).
With respect to claims 5 and 14
Yalla discloses:
wherein determining the correction for a position of the vehicle is performed when a position accuracy of a location determination of the vehicle based on a navigation satellite system (GNSS) falls below a required threshold (see at least Fig 3C; #333; and ¶0081-82).
With respect to claims 6 and 15
Yalla discloses:
wherein the last known position vector of the vehicle is determined at least in part based on an inertial measurement unit (IMU) (see at least Fig 3C and 11; #333 and #1108; and ¶0082, ¶0089, and ¶0157-0162).
With respect to claims 7 and 16
Yalla discloses:
wherein determining the correction for a position of the vehicle is performed when an accuracy of data retrieved from the IMU falls below a threshold (see at least Fig 3C and 11; #333 and #1108; and ¶0082, ¶0089, and ¶0157-0162).
With respect to claims 8 and 17 
Yalla discloses:
wherein the imaging device includes at least one of a camera and a LIDAR sensor (see at least Fig 1 and 3A; #116A-F, #112, #320 and #332; and ¶0041 and ¶0049).
With respect to claims 9 and 18
Yalla discloses:
wherein the previously constructed reference map is based on georeferenced spatial information relating to stable landmarks (see at least Fig 8A-H; #844A-E and #852A-H; and ¶0139-142), where the stable landmarks are determined based on images captured over a period of time (see at least Fig 8A-H; #844A-E and #852A-H; and ¶0139-142).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 12, 13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0146500 (Yalla et al.) in view of US 9201424 (Ogale).
 With respect to claims 3, 12, and 21
Yalla teaches:
wherein matching the captured image is based on feature matching (see at least Fig 3C and 11; #333 and #1112-1116; and ¶0167).
Yalla does not teach:
wherein matching the captured image is based on feature matching and minimizing reprojection error.
However Ogale teaches:
wherein matching the captured image is based on feature matching and minimizing reprojection error (see at least Fig 3; #304-310; col. 4 lines 49-67 and col. 17 lines 20-42).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Yalla by minimizing reprojection error as taught by Yalla because doing so would allow the system to better determine its position.  Thus making the system more accurate. 
With respect to claims 4, 13, and 22
Yalla does not specifically teach:
Wherein the reprojection error is represented by: ||π((ωc-1 * ωq-1 * ωr) * Xi) – xi||2, where π denotes a projection of the imaging device, ωc denotes a position of the imaging device relative to the vehicle, ωq is a position of a query image, and ωr is a position of a reference image stored in the reference map.
However Ogale teaches:
Wherein the reprojection error is represented by: ||π((ωc-1 * ωq-1 * ωr) * Xi) – xi||2, where π denotes a projection of the imaging device, ωc denotes a position of the imaging device relative to the vehicle, ωq is a position of a query image, and ωr is a position of a reference image stored in the reference map  (see at least Fig 3; #304-310; col. 4 lines 49-67 and col. 17 lines 20-42; Also see 112 above).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Yalla by having he reprojection error is represented by: ||π((ωc-1 * ωq-1 * ωr) * Xi) – xi||2, where π denotes a projection of the imaging device, ωc denotes a position of the imaging device relative to the vehicle, ωq is a position of a query image, and ωr is a position of a reference image stored in the reference map, as taught by Ogale, because doing so would ensure a proper position is determined. Thus making the system more accurate.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0236683 (Eggert et al.), US 2021/0397867 (Ge et al.), and US 11313684 (Chiu et al.) Discussing matching sensor data to map data in order to better determine the vehicle position.
US 202280270358 (Cox) Discusses reducing reprojection error.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661